Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 01/21/2021 is approved.  The Double Patenting rejections in the Non-Final Rejection of 12/31/2020 are overcome. 

Allowable Subject Matter
Claims 21, 23-29 and 31-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see Remarks 01/21/2021, are found persuasive regarding claims 21, 23 - 28 rejected under Cohen (US 2002/0116006).  Specifically that the turrets of Cohen do not engage the first inner blade to translate the first inner blade relative to the first outer blade. Instead the turrets of Cohen lock and unlock the inner and outer blades, but do not themselves cause movement of the blades relative to each other. 
Upon further searching, prior art Dziedzic et al. (US 2008/0077134 A1) discloses an analogous pedicle screw extender (please the embodiment shown in Fig. 5A) meeting the limitations of claim 21.  However Dziedzic does not disclose that the first turret is rotatable, independently of the second turret.  Instead, the turrets of Dziedzic are connected to element ref. 420 which rotates both turrets simultaneously, not independently. Therefore claims 21 and 23 - 28 are allowable.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Anthony Salmo on 04/19/2121.
The application has been amended as follows: 
Claim 21, line 15, “is rotatable in the” is changed to --is rotatable, independently of the second turret, in the -- 
Claim 23, line 2, “positioned in the alignment bore of the” is changed to --positioned in an alignment window of the--
Claim 37, line 2, “an alignment bore of each of the inner blades” is changed to --an alignment bore of each of the outer blades--
Claim 38, line 2, “positioned in the alignment bore of the” is changed to --positioned in an alignment window of the --

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817.  The examiner can normally be reached on M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESSA M MATTHEWS/Examiner, Art Unit 3773